UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-27512 CSG SYSTEMS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 47-0783182 (State or other jurisdictionof incorporation or organization) (I.R.S. EmployerIdentification No.) 9555 Maroon Circle Englewood, Colorado 80112 (Address of principal executive offices, including zip code) (303) 200-2000 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, Par Value $0.01 Per Share NASDAQ Stock Market LLC Securities Registered Pursuant to Section12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesxNo ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESxNO¨ Indicate by a check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, computed by reference to the last sales price of such stock, as of the close of trading on June30, 2015, was $1,004,123,083. Shares of common stock outstanding at February22, 2016: 32,332,186 DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant's Proxy Statement for its 2016 Annual Meeting of Stockholders to be filed on or prior toApril 29, 2016, are incorporated by reference into Part III of the Form 10-K. CSG SYSTEMS INTERNATIONAL, INC. 2-K/A (Amendment No. 1) TABLE OF CONTENTS Page PART IV Item 15. Exhibits, Financial Statement Schedules 3 Signatures 4 Explanatory Note CSG Systems International, Inc. (the “Company” or forms of the pronoun “we”) is filing this Amendment No. 1 on Form 10-K/A for the year ended December 31, 2015, as originally filed with the Securities and Exchange Commission on February 26, 2016 (the “Original Filing”), for the sole purpose of refiling a revised Exhibit 31.01.Exhibit 31.01 in the Original Filing was appropriately signed by our current Chief Executive Officer, Bret C. Griess, however erroneously stated the name of our former Chief Executive Officer, Peter E. Kalan, who resigned effective December 30, 2015.Exhibit 31.01 has been revised to appropriately state the name of our current Chief Executive Officer, Bret C. Griess. Except for the change to the name in Exhibit 31.01 as described above, no other changes have been made to the Original Filing or any other exhibits. This Amendment speaks as of the filing date of the Original Filing and does not reflect events occurring after the filing date, or modify or update those disclosures that may be affected by subsequent events. As such, this Form 10–K/A should be read in conjunction with the Original Filing. 2 PART IV Item 15. Exhibits, Financial Statement Schedules (a) Financial Statements, Financial Statement Schedules, and Exhibits: (1) Financial Statements The financial statements filed as part of this report are listed on the Index to Consolidated Financial Statements on page 39 of the Original Filing. (2) Financial Statement Schedules: None. Any information required in the Financial Statement Schedules is provided in sufficient detail in our Financial Statements and notes thereto. (3) Exhibits Exhibits are listed in the Exhibit Index on page 5. The Exhibits include management contracts, compensatory plans and arrangements required to be filed as exhibits to the Form 10-K by Item601 of Regulation S-K. (b) Exhibits The Exhibits filed or incorporated by reference herewith are as specified in the Exhibit Index. 3 Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CSG SYSTEMS INTERNATIONAL, INC. By: /s/ ROLLAND B. JOHNS Rolland B. Johns Chief Accounting Officer (Principal Accounting Officer) Date: March 1, 2016 4 EXHIBIT INDEX ExhibitNumber Description Implementation Agreement between CSG Systems International, Inc. and Intec Restated Certificate of Incorporation of the Company Amended and Restated Bylaws of CSG Systems International, Inc. Certificate of Amendment of Restated Certificate of Incorporation of CSG Systems International, Inc. Form of Common Stock Certificate Indenture dated March 1, 2010 between CSG Systems International, Inc. and The Bank of New York Mellon Trust Company, N.A., as trustee $250,000,000 Amended and Restated Credit Agreement dated as of November 9, 2012, among CSG Systems International, Inc., as Borrower, The Guarantors Party Hereto, The Lenders Party Hereto, RBC Capital Markets, Wells Fargo Securities, LLC, HSBC Bank USA, National Association and BBVA Compass, as Join Lead Arrangers and Joint Bookmanagers, Wells Fargo Bank, National Association, as Syndication Agent, HSBC Bank USA, National Association and BBVA Compass, as Co-Documentation Agents, Royal Bank of Canada, as Administrative Agent and Collateral Agent, and Royal Bank of Canada, as Issuing Bank and Swingline Lender $350,000,000 Second Amended and Restated Credit Agreement dated as of February 3, 2015, among CSG Systems International, Inc., as Borrower, The Guarantors Party Hereto, The Lenders Party Hereto, RBC Capital Markets, Wells Fargo Securities, LLC, HSBC Bank USA, National Association, BBVA, and Merrill Lynch, Pierce, Fenner & Smith Incorporated as Joint Lead Arrangers and Joint Bookmanagers; Wells Fargo Bank, National Association as Syndication Agent; HSBC Bank USA, National Association, BBVA Compass, and Bank of America, N.A. as Co-Documentation Agents; Royal Bank of Canada as
